Citation Nr: 0418858	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  96-11 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from August 1991 to 
September 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

This case was previously before the Board in July 2002, at 
which time the Board awarded a 10 percent disability 
evaluation for osteochondritis dissecans of the left ankle 
talus, and denied a compensable disability evaluation for 
post-traumatic arthritis of the left knee.  At that time the 
Board also sought development on its own for service 
connection for low back and right knee disabilities.  In June 
2003 the Board remanded the issues of service connection for 
low back and right knee disabilities to the RO, in accordance 
with case law invalidating regulations giving the Board 
authority for development on its own.   

In a rating decision dated in February 2004, the RO granted 
service connection for degenerative disc disease of the low 
back evaluated as 10 percent disabling from September 17, 
1993 and 20 percent disabling from August 23, 2003.  The sole 
remaining issue for appellate consideration before the Board 
at this time is service connection for a right knee disorder.  


FINDING OF FACT

A chronic right knee disability is not shown during or after 
service.  


CONCLUSION OF LAW

A chronic right knee disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 yVet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error for 
the reasons specified below.  

In the present case, regarding the issue of service 
connection for a right knee disorder, a substantially 
complete application was received in June 1994.  Thereafter, 
in a rating decision dated in November 1994 that issue was 
denied.  Only after that rating action was promulgated did 
the AOJ, in July 2003, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Notice of the VCAA requirements was 
also included in the February 2004 Supplemental Statement of 
the Case. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  

Concerning the veteran's claim of service connection for a 
right knee disorder, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulations.  The record in this 
case includes the veteran's service medical records and VA 
treatment records.  Furthermore, the veteran has been 
afforded a VA medical examination to evaluate his claimed 
right knee disability and its relationship to symptoms 
reported during service.  With regard to providing assistance 
to the veteran it is also noted that he has been notified of 
the applicable laws and regulations which set forth the 
criteria for entitlement to service connection.  The 
discussions in the rating decisions and Statements of the 
Cases have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought. Considering the foregoing, the Board therefore finds 
that the notice requirements of the VCAA and pertinent 
regulations have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance do not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a disability resulted from an injury or 
disease incurred or aggravated in active military service. 38 
U.S.C.A. § 1131.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).


Factual Background

The veteran's DD 214, Certificate of Release or Discharge 
from active Duty shows that his occupational specialty during 
service was as an infantryman, and that he received a 
Parachutist Badge.  

A service medical record dated in January 1992 shows that the 
veteran received treatment for a complaint of right knee 
pain.  It was reported that the pain was located on the 
inside and above the knee, and that there had been no direct 
injury to the knee.  The physical examination revealed that 
there was no swelling or redness about the knee, and that 
range of motion was described as positive.  Aspirin was 
prescribed and the veteran was returned to duty.  

In an April 1993 Report of Medical history, it was indicated 
that the veteran did not know if he had or had had a trick 
knee. A medical history of right knee treatment in January 
1992 was reported. In April 1993 a service Medical 
Examination Board (MEB) was performed for examination of left 
ankle/talus and knee disabilities.  It was reported that the 
veteran had patellar crepitus and grinding in both knees.  A 
pertinent diagnosis was not offered.  

At a VA general medical examination in July 1994, it was 
reported that during service the veteran parachuted from 
airplanes and that most times when he landed he injured his 
knees.  The veteran complained of constant pain in both knees 
that was aggravated by strenuous activities, and manifested 
by swelling and occasional buckling of both knees.  The 
physical examination did not refer to the knees.  An X-ray of 
the knees revealed no abnormality.  The diagnosis was: Both 
knee pains which may be related to meniscus or cruciate 
ligament injury.  

VA medical examinations performed in September 1994 and 
September 1995 reveal the veteran's complaints of discomfort 
in the knees.  The examinations of the knees revealed normal 
findings, and it was indicated that the veteran reported 
discomfort in the knees but objective examinations were 
normal. At a September 1996 VA medical examination, the 
veteran's right knee symptoms were reported. It was indicated 
that range of motion of the right knee was from 0 to 140 
degrees, without laxity or deformities, bilaterally.  The 
diagnosis was: Bilateral knee arthralgias.  At a VA medical 
examination in May 2000 it was reported that there was full 
range of motion of the knees, full extension and flexion was 
to 120 degrees; 3 degrees of hyperextension in the right 
knee; and that (knee) ligaments were intact.  It was reported 
that the examination was negative, although not completed.      

A VA orthopedic examination was performed in November 2001.  
The veteran complained of pain in both knees, more affected 
on the left, with achiness and popping with occasional giving 
way, and swelling.  The examiner reviewed the claims file and 
commented that the veteran did not have a knee injury or 
disability during service.  The examination revealed minimal 
crepitation.  Collateral and cruciate (ligament) stability 
were described as normal.  A McMurray's test revealed a 
repetitive click from the lateral portion of the right knee.  
An X-ray of the right knee revealed no abnormality.  The 
Diagnosis was:  Musculoskeletal complaints in the right knee 
with some suggestion of possibility of tear of meniscus, but 
normal orthopedic examination otherwise.  The examiner 
commented that there was an occasional right knee side click, 
which may indicate a tear in the meniscus, and otherwise a 
normal orthopedic examination would be unusual in the face of 
a significant torn meniscus.  It was stated that while the 
veteran may have a torn meniscus on the right, and that there 
was no evidence in the record to indicate the right knee 
condition is service connected.  

A VA medical examination of the joints was performed in 
September 2003.  The examiner reviewed the claims folder and 
reported the veteran's medical history.  The veteran was 
afforded a physical examination and the examiner stated that 
he was unable to establish that the veteran had a painful 
condition of the knees; that he found no evidence of knee 
disorders; and that the veteran appeared not to have 
significant residuals of knee problems.  A bilateral X-ray of 
the knees revealed no abnormalities.  In a December 2003 
addendum, the physician indicated that he had reviewed the 
claims folder and his prior report and noted once again that 
the he did not find either on the examination or X-rays, 
evidence of right knee disability.  He stated that while 
there were numerous complaints, but X-rays corroborated his 
impression of the negativity of the (knee) problems.  The 
physician stated that he strongly reaffirmed that there was 
no evidence of problems related to the right knee.  

            


Analysis

It is important to note that service connection is awarded 
for "disability resulting from personal injury suffered or 
disease contracted in the line of duty." 38 U.S.C. § 1131.  

The veteran adamantly asserts that he has a right knee 
disorder primarily manifested by pain, that is the result of 
parachute jumps that he was required to perform during 
service.  The Board has reviewed the entire evidentiary data 
of record.  It may be conceded that the veteran made 
parachute jumps during service, as a Parachute Badge is 
reflected in his service personnel record, DD 214.  The 
veteran's service medical data shows that he received 
treatment for an episode of right knee pain, which was not 
the result of a right knee injury.  Medical examination 
findings near the veteran's separation from service, report 
bilateral crepitus and patellar grinding.  It is important to 
note though that the entire service medical records are 
absent for a diagnosis or treatment of a right knee injury or 
disability, including a specific injury to the right knee as 
a result of a parachute jump. 

The post-service clinical data shows that the veteran has 
continued to report right knee complaints, specifically, 
right knee pain, although instability and swelling of the 
right knee have also been reported in the recent past.  It is 
important to note though that the clinical data is absent for 
any specific right knee pathology or confirmed diagnosis of a 
right knee disorder.  It is noteworthy that X-rays of the 
right knee have been consistently reported as being without 
abnormality.  The Board is aware that in the recent past a 
clinical report suggests the veteran had a possible torn 
meniscus of the right knee.  However, close scrutiny of the 
clinical data fails to reveal any definitive diagnosis or 
supporting medical evidence specifying a torn right meniscus.  
Consistently, the record shows that instability testing 
revealed no abnormalities.  Moreover, in the most recent 
medical examination report and addendum, it was indicated 
that there was no evidence of a right knee disability, and 
there is no clinical evidence to the contrary.  While the 
veteran's right knee pain complaints are evident, it is 
important to note that it has been held that although it is 
well established that pain often warrants separate and even 
additional consideration during the course of rating a 
disability, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In the present case, there is no 
evidence of a chronic right knee disability either during or 
after service.  The weight of the evidence is against the 
veteran's claim, and service connection for a chronic right 
knee disability is therefore not warranted.


ORDER


Service connection for a right knee disability is denied.



	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



